Exhibit 10.2(e)

 

AMENDMENT NO. 5

TO

THE AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT

 

THIS AMENDMENT NO. 5 TO THE AMENDED AND RESTATED SHAREHOLDERS’ AGREEMENT
(“Amendment”) is effective as of June 13, 2002 and is entered into by and among
Nextel Partners, Inc., a Delaware corporation (the “Company”), and the
shareholders listed on the signature pages hereto (collectively, the
“Signatories”).

 

WHEREAS, the parties hereto are parties to that certain Shareholders’ Agreement,
dated as of January 29, 1999, as amended and restated on February 18, 2000, by
and among the Company and the other parties specified therein, as further
amended by Amendment No. 1 thereto effective as of February 22, 2000, by and
among the Company and the other parties specified in such Amendment No. 1, as
further amended by Amendment No. 2 thereto effective as of March 20, 2001, by
and among the Company and the other parties specified in such Amendment No. 2,
as further amended by Amendment No. 3 thereto effective as of April 18, 2001, by
and among the Company and the other parties specified in such Amendment No. 3,
and as further amended by Amendment No. 4 thereto effective as of July 25, 2001,
by and among the Company and the other parties specified in such Amendment No. 4
(collectively, the “Shareholders’ Agreement”);

 

WHEREAS, the parties have determined to amend the Shareholders’ Agreement in
accordance with Section 8.04 thereof, as provided herein;

 

NOW, THEREFORE, each of the parties hereto agrees to amend the Shareholders’
Agreement as follows:

 

1.                                       Amendments to Section 2.01.  Existing
Section 2.01(a) of the Shareholders’ Agreement is hereby deleted and replaced in
its entirety with the following new Section 2.01(a):

 

“SECTION 2.01                                          Composition of the Board.
(a) The Board shall consist of seven members, of whom two shall be designated in
accordance with the Company’s Restated Certificate of Incorporation (the
“Certificate”) and Bylaws, one of whom shall be nominated by DLIMB (such
director, a “DLIMB Nominee”), but who will otherwise be elected in accordance
with the Certificate and Bylaws, one of whom shall be designated by NWIP (such
director, a “NWIP Designee”), one of whom shall be designated by Eagle River
(such director, an “Eagle River Designee”), one of whom shall be designated by
MDP (such director, an “MDP Designee”), and one of whom shall be the chief
executive officer of the Company.”

 

In addition, the reference in Section 2.01(c) of the Shareholders’ Agreement to
“six” members of the Board of Directors is hereby amended to “seven.”

 

2.                                       Amendment to Section 3.04(a). Section
3.04(a) of the Shareholders’ Agreement is hereby amended such that the reference
to “30%” contained in Section 3.04(a)(i) is changed to “38%.”

 

--------------------------------------------------------------------------------


 

3.                                       New Section 3.11.  There is hereby
inserted into the Shareholders’ Agreement a new Section 3.11, immediately after
existing Section 3.10 and immediately prior to new Section 3.12 which shall read
as follows:

 

“SECTION 3.11                                          Special Eagle River
Transfer Right.  The parties to the Shareholders’ Agreement consent to,
acknowledge and agree that Eagle River may transfer 7,378,549 of Eagle River’s
Shares to Cascade Investment, LLC., a Washington limited liability company
(“Cascade”). It is understood and agreed that (i) such transfer of the Shares
need not be made in compliance with any of the restrictions on transfer and
related processes imposed pursuant to any other provisions of this Agreement
except that such transfer of Shares shall count towards the 38% limit imposed on
Eagle River as set forth in Section 3.04(a)(i) as modified by this Amendment No.
5, (ii) such transfer of the Shares shall only be made in compliance with, and
to the extent permitted by, applicable laws, rules, regulations or statutes, and
that the parties involved in such transfer shall be solely responsible for
assuring such compliance; (iii) the transferred Shares, immediately following
the transfer to Cascade, shall no longer be subject to any of the provisions of
the Shareholders’ Agreement, except as provided in clause (iv); and (iv) in the
event that any of the Shares transferred to Cascade are subsequently transferred
to Eagle River, any other member of the McCaw Group or any of their respective
Permitted Transferees, such Shares thereupon shall immediately again become
subject to the provisions of this Agreement, and this Section 3.11 shall not
operate to exempt such Shares from the restrictions on transfer and related
processes imposed pursuant to other paragraphs of Article 3.”

 

4.                                       New Section 3.12.  There is hereby
inserted into the Shareholders’ Agreement a new Section 3.12, immediately after
new Section 3.11 and immediately prior to new Section 3.13, which shall read as
follows:

 

“SECTION 3.12. Special Eagle River Restrictions. Eagle River agrees that on or
before December 31, 2002, it shall not sell any Shares of the Company’s capital
stock held by Eagle River (i) in a transaction or series of transactions
directly with a “market maker,” as that term is defined in Section 3(a) (38) of
the Securities Exchange Act of 1934, or (ii) in any Public Offering (as defined
in the Shareholders’ Agreement); provided, that, the foregoing shall not
restrict Eagle River’s ability to transfer or sell shares to its Permitted
Transferees (as defined in the Shareholders’ Agreement).”

 

5.                                       New Section 3.13. There is hereby
inserted into the Shareholders’ Agreement a new Section 3.13, immediately after
new Section 3.12 and immediately prior to existing Article 4, which shall read
as follows:

 

“SECTION 3.13. In Kind Distributions. The parties to the Shareholders’ Agreement
consent to, acknowledge and agree that each of DLIMB and MDP may make
distributions in kind of their respective Company Common Stock (the “Distributed
Shares”) to their respective limited partners (the “In-Kind Distributions”). It
is understood and agreed that (i) the In-Kind Distributions need not be made in
compliance

 

2

--------------------------------------------------------------------------------


 

with any of the restrictions on transfer and related processes imposed pursuant
to any other provisions of this Agreement, (ii) the In–Kind Distributions shall
only be made in compliance with, and to the extent permitted by, applicable
laws, rules, regulations or statutes, and the parties involved in such transfer
shall be solely responsible for assuring such compliance, (iii) the Distributed
Shares, immediately following the In-Kind Distribution shall no longer be
subject to any of the provisions of the Shareholders’ Agreement, (iv) DLIMB and
MDP shall be allowed to make the In-Kind Distributions not more often than once
each calendar quarter, and (v) DLIMB and MDP shall be  allowed to distribute no
more than three million Shares each per calendar year and no more than one
million shares each per calendar quarter.”

 

6.                                       Removal of Janet Thompson from
Shareholders’ Agreement. The parties to the Shareholders’ Agreement hereby agree
that from and after the date of this Amendment (i) Janet Thompson shall no
longer be a party to the Shareholders’ Agreement and shall not be subject to any
of the obligations or accorded any of the rights and benefits thereunder; (ii)
all Shares now held by Janet Thompson or that may be hereafter transferred to
her by John Thompson shall no longer be subject to the provisions of the
Shareholders’ Agreement, and (iii) the restrictive legend set forth in Section
3.02 of the Shareholders’ Agreement may be removed from the Shares held by or
hereafter transferred to Janet Thompson by John Thompson.

 

7.                                       Amendment to Section 6.03. Existing
Section 6.03 of the Shareholders’ Agreement is hereby deleted and replaced in
its entirety with the following new Section 6.03:

 

SECTION 6.03                    Holdback Agreements.                   With
respect to each and every Underwritten Public Offering: (a) each Shareholder
agrees not to effect any public sale or distribution, including any sale
pursuant to Rule 144, or any successor provision, under the Securities Act, of
any Registrable Securities (in each case, other than as part of such
Underwritten Public Offering) during the 10 business days preceding the date
scheduled for the beginning of the “road show” to be conducted by the Company
executives in connection with such offering (as determined by the managing
underwriter in good faith) or, if a shorter time period upon the date of receipt
of notice of the date scheduled for such Underwritten Public Offering, and
ending not later than the earlier to occur of (i) 90 days following the
effective date of the registration statement filed in connection with the
Underwritten Public Offering, (ii) the date that the Company and the managing
underwriter determine not to complete the Underwritten Public Offering within 10
days following the completion of the road show, or (iii) 60 days after the start
of the holdback period if the offering has not commenced by that date; provided,
however, that the holdback period for such Underwritten Public Offering shall
not exceed 120 days in aggregate.  A holdback period for a subsequent
Underwritten Public Offering shall not begin sooner than 120 days after the end
of a prior holdback period; provided that this 120-day interval period shall not
apply where the Company and the managing underwriter have determined not to
proceed with the Underwritten Public Offering following the road show, provided
further, if the Company provides notice of a new holdback period within the
120-day period following termination of the prior holdback

 

3

--------------------------------------------------------------------------------


 

period (as a result of a determination not to proceed with the Underwritten
Public Offering) then in such case the maximum number of days for which the new
holdback period may apply shall be 120 days less the number of days during which
the prior holdback period was effective.

 

(b) Each Shareholder agrees that, so long as the DLI Entities or the MDP
Entities, as the case may be, have the right to request one or more Demand
Registrations under Section 6.01, such Shareholder will not effect any public
sale or distribution, including any sale pursuant to Rule 144, or any successor
provision, under the Securities Act, of any Registrable Securities, during the
10 business days preceding the date scheduled for the beginning of the “road
show” to be conducted by the Company executives in connection with such offering
(as determined by the managing underwriter in good faith) or, if a shorter time
period, upon the date of receipt of notice of the date scheduled for such
Underwritten Public Offering, and ending not later than the earlier to occur of
(i) 90 days following the effective date of the registration statement filed in
connection with the Underwritten Public Offering, (ii) the date that the Company
and the managing underwriter determine not to complete the Underwritten Public
Offering within 10 days following the completion of the road show, or (iii) 60
days after the start of the holdback period if the offering has not commenced by
that date; provided, however, that the holdback period for such Underwritten
Public Offering shall not exceed 120 days in aggregate. A holdback period for a
subsequent Underwritten Public Offering shall not begin sooner than 120 days
after the end of a prior holdback period; provided that this 120 day interval
period shall not apply where the Company and the managing underwriter have
determined not to proceed with the Underwritten Public Offering following the
road show; provided further, if the Company provides notice of a new holdback
period within the 120-day period following termination of the prior holdback
period (as a result of a determination not to proceed with the Underwritten
Public Offering), then in such case the maximum number of days for which the new
holdback period may apply shall be 120 days less the number of days during which
the prior holdback period was effective.

 

8.                                       Capitalized Terms. Capitalized terms
used but not otherwise defined herein shall have the meanings ascribed to them
in the Shareholders’ Agreement.

 

SIGNATURE PAGES TO FOLLOW

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 5 to the
Amended and Restated Shareholders’ Agreement to be duly executed by their
respective authorized officers.

 

 

NEXTEL PARTNERS, INC., a Delaware corporation

 

 

 

 

 

By:

/s/ JOHN CHAPPLE

 

 

 

Name: John Chapple

 

 

Title: President, CEO and Chairman

 

 

Date:

 

 

 

 

 

NEXTEL WIP CORP., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ TIMOTHY DONAHUE

 

 

 

Name: Timothy Donahue

 

 

Title: President and CEO

 

 

Date:

 

 

 

 

 

 

 

DLJ MERCHANT BANKING PARTNERS II, L.P., a
Delaware Limited Partnership

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

 

 

 

 

 

 

DLJ MERCHANT BANKING PARTNERS II-A, L.P.,
a Delaware Limited Partnership

 

 

 

 

By:

DLJ Merchant Banking II, Inc., as managing
general partner

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

5

--------------------------------------------------------------------------------


 

 

DLJ OFFSHORE PARTNERS II, C.V., a Netherlands
Antilles Limited Partnership

 

 

 

 

 

 

 

By:

DLJ Merchant Banking II, Inc., as advisory general
partner

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

 

 

 

 

 

 

DLJ DIVERSIFIED PARTNERS, L.P., a Delaware
Limited Partnership

 

 

 

 

By:

DLJ Diversified Partners, L.P., as managing
general partner

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

 

 

 

 

 

 

DLJ DIVERSIFIED PARTNERS-A, L.P., a Delaware
Limited Partnership

 

 

 

 

By:

DLJ Diversified Partners, Inc., as managing
general partner

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

6

--------------------------------------------------------------------------------


 

 

DLJ MILLENNIUM PARTNERS-A, L.P., a Delaware
Limited Partnership

 

 

 

By:

DLJ Merchant Banking II, Inc., as managing
general partner

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

 

 

 

 

DLJ MILLENNIUM PARTNERS-A, L.P.

 

 

 

By:

DLJ Merchant Banking II, Inc. as managing
general partner

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

 

 

 

 

 

 

DLJMB FUNDING II, INC. a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

 

 

 

DLJ FIRST ESC, L.P.

 

 

 

By:

DLJLBO Plans Management corporation, as
Manager

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

7

--------------------------------------------------------------------------------


 

 

DLJEAB PARTNERS, L.P.,

 

 

 

By:

DLJLBO Plans Management Corporation, as
managing general partner

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

 

 

 

DLJESCII, L.P.

 

 

 

By:

DLJLBO Plans Management Corporation, as
manager

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

 

 

 

UK INVESTMENT PLAN 1997 PARTNERS, a
Delaware Limited Partnership

 

 

 

By:

UK Investment plan 1997 Partners, Inc., as
general partner

 

 

 

 

 

 

 

By:

/s/ ANDREW RUSH

 

 

 

Name: Andrew Rush

 

 

Title: Managing Director

 

 

Date:

 

8

--------------------------------------------------------------------------------


 

 

MADISON DEARBORN CAPITAL PARTNERS II,
L.P.

 

 

 

By:

Madison Dearborn Partners II, L.P., its
General Partner

 

 

 

 

By:

Madison Dearborn Partners Inc., its General
Partner

 

 

 

 

 

 

 

By:

/s/ ANDREW SINWELL

 

 

 

Name:  Andrew Sinwell

 

 

Title:  Managing Director

 

 

Date:

 

 

 

 

EAGLE RIVER INVESTMENTS, L.L.C., a
Washington limited liability company

 

 

 

 

 

 

 

By:

/s/ DENNIS WEIBLING

 

 

 

Name:  Dennis Weibling

 

 

Title:  Vice Chairman

 

 

Date:

 

 

 

 

MOTOROLA, INC., a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ KEITH J. BANE

 

 

 

Name:  Keith J. Bane

 

 

Title:  Executive Vice President

 

 

Date:  June 20, 2002

 

 

 

 

/s/ JOHN CHAPPLE

 

 

JOHN CHAPPLE

 

 

 

 

/s/ PERRY SATTERLEE

 

 

PERRY SATTERLEE

 

 

 

 

/s/ MARK FANNING

 

 

MARK FANNING

 

 

 

 

/s/ JOHN THOMPSON

 

 

JOHN THOMPSON

 

9

--------------------------------------------------------------------------------


 

 

/s/ DAVID THALER

 

 

DAVID THALER

 

 

 

 

/s/ DAVID AAS

 

 

DAVID AAS

 

 

 

 

 

 

 

JRC-JRT, L.L.C.

 

 

 

 

 

 

 

By:

/s/ JOHN D. THOMPSON

 

 

 

Name: John D. Thompson

 

 

Title: Manager

 

 

Date:

 

 

 

 

 

 

 

JRC COHO, L.L.C.

 

 

 

 

 

 

 

By:

/s/ JOHN H. CHAPPLE

 

 

 

Name: John H. Chapple

 

 

Title: Manager

 

 

Date:

 

 

 

 

 

 

 

PSS-MSS, LP

 

 

 

 

 

 

 

By:

/s/ PERRY SATTERLEE

 

 

 

Name: Perry Satterlee

 

 

Title: General Partner

 

 

Date:

 

10

--------------------------------------------------------------------------------